Citation Nr: 0911937	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to September 30, 2002 
for the award of service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1969.

By a decision entered in September 1991, the RO, among other 
things, granted service connection for an occipital scalp 
laceration scar, assigned a zero percent (noncompensable) 
evaluation therefor, and denied an increased (compensable) 
rating for service-connected residuals of a midshaft fracture 
of the right fifth metacarpal.  The Veteran appealed to the 
Board of Veterans' Appeals (Board), challenging the assigned 
evaluations.  In August 1993, while that appeal was pending, 
the RO entered another decision that, in pertinent part, 
denied service connection for a disorder of the right eye, 
arthritis of the right hand, a psychiatric disorder, and a 
disorder of the cervical spine.

In November 1995, the Board, among other things, denied the 
Veteran's claim for a compensable rating for the occipital 
scalp laceration scar.  The claim for an increased rating for 
residuals of the midshaft fracture of the right fifth 
metacarpal was remanded for additional development.  As for 
the claims for service connection for a disorder of the right 
eye, arthritis of the right hand, a psychiatric disorder, and 
a disorder of the cervical spine, the Board noted that the 
Veteran had expressed disagreement with the RO's August 1993 
denial of those claims, but that the claims had not yet been 
developed for appellate review.  (The Board had nevertheless 
taken the Veteran's testimony at a March 1994 hearing on 
those issues.)  As a result, the Board referred those issues 
to the RO for appropriate action.

The Veteran appealed the Board's November 1995 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In October 1996, the parties to the appeal 
filed a joint motion asking the Court to vacate and remand 
that portion of the Board's decision that had denied a 
compensable rating for the occipital scalp laceration scar.  
The Court granted the motion later that same month.  In April 
1997, the Board remanded the matter to the RO for additional 
development.

In March 1998, while the case was in remand status, the RO 
issued the Veteran a statement of the case (SOC) pertaining, 
in part, to his claims for service connection for a disorder 
of the right eye, arthritis of the right hand, a psychiatric 
disorder, and a disorder of the cervical spine.  He filed a 
substantive appeal later that same month, thereby perfecting 
those issues for appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  The RO continued the prior 
denials and returned the case to the Board.

In January 2000, the Board disallowed the Veteran's claims 
for service connection for a psychiatric disorder and a right 
eye disorder other than exotropia.  The other issues on 
appeal (pertaining to higher evaluations for the occipital 
scalp laceration scar and residuals of the midshaft fracture 
of the right fifth metacarpal; service connection for 
arthritis of the right hand and a disorder of the cervical 
spine; and reopening of a previously denied claim for service 
connection for exotropia of the right eye) were remanded for 
additional development.

In August 2002, while the case was in remand status, the RO 
granted a 10 percent rating for residuals of the midshaft 
fracture of the right fifth metacarpal, effective from July 
2, 1991 (the date of receipt of the Veteran's claim for 
increase).  The RO also granted a 10 percent rating for the 
occipital scalp laceration scar, effective from November 4, 
1997.  The prior denials were otherwise confirmed, and the 
case was returned to the Board.

In May 2003, the Board granted a 10 percent rating for the 
Veteran's occipital scalp laceration scar for the period 
prior to November 4, 1997.  The Board also denied a rating in 
excess of 10 percent for the occipital scalp laceration scar 
from November 4, 1997; denied a rating in excess of 10 
percent for residuals of the midshaft fracture of the right 
fifth metacarpal; denied service connection for arthritis of 
the right hand and a disorder of the cervical spine; and 
reopened and denied the claim for service connection for 
exotropia of the right eye.

The Veteran appealed the Board's May 2003 decision to the 
Court.  In May 2004, the parties to the appeal filed a joint 
motion asking the Court to vacate and remand the Board's 
decision insofar as it denied a rating in excess of 10 
percent for the occipital scalp laceration scar from November 
4, 1997, a rating in excess of 10 percent for residuals of 
the midshaft fracture of the right fifth metacarpal, and 
service connection for arthritis of the right hand, a 
disorder of the cervical spine, and exotropia of the right 
eye.  The Court granted the motion later that same month.

In November 2004, the Board remanded the case for additional 
development.  In June 2006, while the case was in remand 
status, the RO granted service connection for an anxiety 
disorder, effective from September 17, 2003.  The Veteran 
filed a notice of disagreement with respect to the effective 
date.  In December 2006, the RO granted an effective date of 
September 30, 2002 for the award, and furnished him a 
statement of the case (SOC) with respect to the issue of his 
entitlement to an effective date prior to September 30, 2002.  
In January 2007, he perfected an appeal of that issue by 
filing a timely substantive appeal.  The prior denials were 
otherwise continued, and the case was returned to the Board.

In September 2007, the Board granted a separate 10 percent 
rating for disfigurement attributable to the Veteran's 
occipital scalp laceration scar, effective from August 30, 
2002.  In the same decision, the Board denied a rating in 
excess of 10 percent for the occipital scalp laceration scar 
from November 4, 1997 to August 30, 2002; denied service 
connection for a disorder of the cervical spine; and denied 
an effective date prior to September 30, 2002 for the award 
of service connection for an anxiety disorder.  The other 
issues on appeal (pertaining to a higher evaluation for 
residuals of the midshaft fracture of the right fifth 
metacarpal and service connection for arthritis of the right 
hand and exotropia of the right eye) were remanded for 
additional development.

The Veteran appealed the Board's September 2007 decision to 
the Court.  In September 2008, the parties to the appeal 
filed a joint motion asking the Court to vacate and remand 
that part of the Board's decision that denied an effective 
date prior to September 30, 2002 for the award of service 
connection for an anxiety disorder.  (The parties did not 
dispute the Board's determinations with respect to the 
evaluation of the Veteran's occipital scalp laceration scar 
or service connection for a disorder of the cervical spine.)  
The Court granted the motion later that same month.  The 
appeal is now presented for the Board's further 
consideration.

The Board notes that the Veteran has had two Board hearings 
during the course of the present appeal.  The first such 
hearing, held in March 1994, was conducted by one Veterans 
Law Judge (VLJ), and the second hearing, held in June 1999, 
was conducted by another.  Because the law requires that a 
VLJ (Member of the Board) who conducts a hearing on appeal 
participate in the Board's final determination, see 
38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707, an expanded 
panel of the Board was assigned to consider the Veteran's 
appeal in January 2000.  See 38 U.S.C.A. § 7102; 38 C.F.R. 
§ 19.3(a).  Since that time, the VLJ who conducted the March 
1994 hearing has left the Board's employ.  As a result, the 
panel has been reconstituted pursuant to 38 C.F.R. § 19.3(b).  
(The issues addressed in the March 1994 hearing were the same 
as those addressed in the June 1999 hearing, which hearing 
was conducted by a member of the Board who continues to 
participate in this determination.)

It appears from the current record that development has not 
yet been completed on the issues the Board remanded in 
September 2007.  The joint motion filed with the Court in 
September 2008 indicates, in part, that two of those claims 
(the claims for a higher evaluation for residuals of the 
midshaft fracture of the right fifth metacarpal and for 
service connection for arthritis of the right hand) "should 
be deemed abandoned."  It is not entirely clear from that 
statement whether the Veteran wishes to withdraw those issues 
from appeal.  That matter is referred to the agency of 
original jurisdiction (AOJ) for clarification.  If the 
Veteran wishes to proceed with those issues, the Board will 
consider them (together with issue of service connection for 
exotropia of the right eye) after the AOJ completes the 
development sought in the September 2007 remand and, if the 
claims remain denied, returns those issues to the Board.




FINDINGS OF FACT

1.  By a decision entered in January 2000, the Board 
disallowed the Veteran's claim for service connection for a 
psychiatric disorder as not well grounded.

2.  The Veteran did not appeal the Board's January 2000 
decision to the Court; nor did he request readjudication of 
the claim within two years of the enactment of the Veterans 
Claims Assistance Act of 2000.

3.  No further claim for service connection for a psychiatric 
disorder, whether formal or informal, was received before 
September 30, 2002.

4.  No clear evidence of non-receipt of the Board's January 
2000 decision has been submitted.


CONCLUSION OF LAW

An effective date earlier than September 30, 2002, for the 
award of service connection for an anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.159, 3.400 (2008); 38 C.F.R. § 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date prior to 
September 30, 2002 should be granted for the award of service 
connection for an anxiety disorder.  He says that he has 
continuously prosecuted a claim for service connection for a 
psychiatric disorder since 1985 and that he did not receive 
notice of a January 2000 Board decision that disallowed the 
claim.



I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of a VCAA notice letter sent to the 
Veteran in July 2005 and an attachment sent in August 2006, 
in connection with the mailing of the notice of the RO's 
grant of service connection for an anxiety disorder.  Those 
documents, taken together, informed the Veteran of the 
information and evidence necessary to substantiate his claim.  
He was notified of his and VA's respective duties for 
obtaining the information and evidence, and was also informed 
of the manner in which disability ratings and effective dates 
are assigned.  Although the totality of the required notice 
was not provided until after his claim was initially 
adjudicated, the claim was subsequently re-adjudicated in a 
December 2006 statement of the case, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns, not on 
a medical determination, but rather on a determination as to 
the date a claim for service connection was filed and whether 
a prior adverse decision became final.  There is no need for 
a medical examination and/or opinion.  The Veteran's 
applications for benefits are of record, as are all of the 
pertinent procedural documents.  There is no suggestion on 
the current record that additional evidence, relevant to this 
matter, exists and can be procured.  No further development 
action is required.

II.  The Merits of the Veteran's Appeal

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2008).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2008).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits . . . ."  38 C.F.R. § 3.155(a) (2008).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2008).  If the Board disallows the appeal, 
the disallowance becomes final as of the date of mailing 
stamped on the face of the Board's decision.  See 38 C.F.R. 
§ 20.1100 (2008).  With exceptions not here applicable, any 
award based on a subsequently filed application for benefits 
can be made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 
38 C.F.R. §§ 3.400(q)(1)(ii) (2008).

Applying the foregoing principles to the facts of the 
Veteran's case, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date prior 
to September 30, 2002, for the award of service connection 
for an anxiety disorder.  The record shows that the Veteran 
filed a claim for service connection for a psychiatric 
disorder in July 1993.  The RO denied the claim in August 
1993, and the Veteran perfected an appeal to the Board.  In 
January 2000, the Board disallowed the appeal, finding the 
claim not well grounded.  The Veteran did not appeal the 
Board's determination to the Court.  Nor did he request VCAA 
readjudication of his claim within two years of the enactment 
of the VCAA.  See VCAA, Pub. L. No. 106-475, § 7(b) (2000).  
As a result, the Board's decision remained final.  
38 U.S.C.A. §§ 7252, 7266 (West 1991); 38 C.F.R. § 20.1100 
(1999).  Consequently, and because no further claim for 
service connection for a psychiatric disorder, whether formal 
or informal, was thereafter received before September 30, 
2002, the effective date of the subsequent award can be no 
earlier than September 30, 2002.

The Board acknowledges the Veteran's assertion that he did 
not receive a copy of the Board's decision that disallowed 
his claim in January 2000.  The Board notes, however, that a 
"presumption of regularity" attaches to the official acts 
of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. 
App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 
F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a 
presumption, rebuttable only by "clear evidence to the 
contrary," that public officers have properly discharged 
their official duties.  Id.  This includes the Board's 
mailing of its decisions.  See, e.g., Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (in the absence of clear evidence 
to the contrary, the Board is presumed to have mailed its 
decision to the claimant on the date of the decision).

When this case was previously before the Board in September 
2007, the Board noted that the Veteran had offered only a 
bare allegation of non-receipt of the Board's January 2000 
decision, without any evidence to support it.  Based on the 
Veteran's allegations alone, the Board could not conclude 
that the presumption of regularity had been rebutted.  See, 
e.g., Jones v. West, 12 Vet. App. 98, 102 (1998) ("[I]t is 
well established that the assertion of nonreceipt, standing 
alone, does not rebut the presumption of regularity in VA's 
mailing process.").

In the joint motion filed with the Court in September 2008, 
the Veteran and VA General Counsel noted that, in considering 
whether the presumption of regularity had been rebutted, 
"the Board failed to discuss the evidence of record 
indicating that the last VA correspondence sent prior to the 
Board's January 2000 decision, dated April 1998, was mailed 
to "General Delivery" and not to the [Veteran's] address of 
record . . . ."  It was agreed that the Board's decision 
should be vacated, and the matter remanded, so the Board 
could discuss that evidence.

The Board has reviewed the April 1998 correspondence (dated 
April 21, 1998) cited in the joint remand, and finds it 
insufficient to rebut the presumption of regularity.  
Although the correspondence in question was addressed to 
"General Delivery," rather than to the Veteran's post 
office box, it was, in fact, addressed to the correct post 
office at the proper zip code.  There is no evidence that the 
correspondence was returned by the Post Office as 
undeliverable.  To the contrary, it is clear from the record 
that the Veteran actually received the correspondence:  
Specifically, the evidence shows that the forms included with 
the correspondence (VA Forms 21-0516-1 and 21-4138, 
pertaining to his entitlement to pension) were completed by 
the Veteran on April 27, 1998 and received at the RO on May 
5, 1998.  Moreover, the April 1998 correspondence was not 
"the last VA correspondence sent prior to the Board's 
January 2000 decision . . . ."  The evidence clearly shows 
that VA wrote to the Veteran on five subsequent occasions in 
which his post office box was included in the mailing address 
(in September 1998, October 1998, November 1998, December 
1998, and April 1999).

Following review of the record, it is the Board's conclusion 
that neither the April 1998 correspondence cited by the 
Veteran, nor any of the other available evidence, clearly 
demonstrates an irregularity in the mailing of the Board's 
January 2000 decision.  Accordingly, and because the 
governing rules otherwise preclude the assignment of an 
effective date earlier than September 30, 2002 (see 
discussion, supra), the appeal of this issue must be denied.


ORDER

An effective date earlier than September 30, 2002, for the 
award of service connection for an anxiety disorder is 
denied.


			
	MARK F. HALSEY	MICHELLE L. KANE
              Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals	  Board of Veterans' 
Appeals


		
	ROBERT E. SULLIVAN
                                                    Veterans 
Law Judge
  Board of Veterans' Appeals


 Department of Veterans Affairs


